Detailed Action
This Office action responds to the election filed
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20190198502 A1).
Regarding claim 1, Huang discloses a semiconductor device (Fig. 4), comprising: a semiconductor substrate (silicon [0044]) having an active region (204); a first gate electrode (220) disposed in the semiconductor substrate; and a first source/drain region (portion of 204 including 230D on left) and a second source/drain region (portion of 204 including 230S) disposed in the active region and at opposite sides of the first gate electrode, wherein the first gate electrode includes a first sidewall (left sidewall of 222b) and a second sidewall (right sidewall of 222b) parallel to the first side wall, wherein the first gate electrode has a first portion (222b) extending across the active region and a second portion (222a) extending into the first source/drain region from the first sidewall 
Illustrated below is a marked and annotated figure of Fig. 4 of Huang.

    PNG
    media_image1.png
    447
    547
    media_image1.png
    Greyscale

Regarding claim 2, Huang discloses a semiconductor device (Fig. 4), wherein the second portion of the first gate electrode is within the active region.
Regarding claim 5, Huang discloses a semiconductor device (Fig .4), further comprising: a second gate electrode (210) disposed in the semiconductor substrate; and a third source/drain region (portion of 204 including 230D on right) disposed in the active region, wherein the second source/drain region and the third source/drain region are disposed at opposite sides of the second gate electrode, wherein the second gate electrode includes a third sidewall (left sidewall of 212b) and a fourth sidewall (right 
Regarding claim 6, Huang discloses a semiconductor device (Fig. 4), wherein the second source/drain region is between the first gate electrode and the second gate electrode, and the second portion of the first gate electrode and the fourth portion of the second gate electrode extend parallel to each other (parallel [0021]).
Regarding independent claim 9, Huang discloses a semiconductor device (Fig. 4), comprising: an isolation structure (206) disposed in a semiconductor substrate (silicon [0044]); a first source/drain region (portion of 204 including 230D on left), a second source/drain region (portion of 204 including 230S), and a third source/drain region (portion of 204 including 230D on right) disposed in an active region (204) defined by the isolation structure; a first gate electrode (220) disposed in the semiconductor substrate and between the first source/drain region and the second source/drain region, wherein the first gate electrode includes a first sidewall (left sidewall of 222b) and a second sidewall (right sidewall of 222b) parallel to the first side wall, wherein the first gate electrode has a first portion (222b) extending across the active region and a second portion (222a) protruding from one of the first sidewall and the second sidewall of the first gate electrode, and the second portion does not protrude from another of the first sidewall and the second sidewall of the first gate electrode; and a second gate electrode (210) disposed in the semiconductor substrate and between the second source/drain region 
Regarding claim 10, Huang discloses a semiconductor device (Fig. 4), wherein the first portion of the first gate electrode is parallel to the third portion of the second gate electrode (parallel [0021]), and the second portion of the first gate electrode and the fourth portion of the second gate electrode extend in opposite directions.
Regarding claim 11, Huang discloses a semiconductor device (Fig. 4), wherein the second portion of the first gate electrode extends into the first source/drain region, the fourth portion of the second gate electrode extends into the third source/drain region, and the second portion and the fourth portion are within the active region.
Regarding claim 13, Huang discloses a semiconductor device (Fig. 4), wherein the first portion of the first gate electrode has a first length (W2, similarly illustrated in Fig. 1) along a direction (D1) from the first source/drain region to the second source/drain region, the second portion of the first gate electrode has a second length (protruding portion of W1) along the direction from the first source/drain region to the second source/drain region, and a ratio of the second length to the first length ([0049]).
Huang fails to teach the ratio of the second length to the first length is in a range from about 0.5 to about 1.  Huang does, however, teach that the second length may be 
Since the applicant has not established the criticality (see next paragraph) of the ratio being in a range from about 0.5 to about 1, it would have been obvious to one of ordinary skill in the art to modify the second length as described by Huang, thus modifying the ratio, to obtain optimized results through routine experimentation.
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 3, Huang discloses a semiconductor device (Fig. 4), wherein the first portion and the second portion of the first gate electrode form an angle.
Huang fails to illustrate in Fig. 4 the angle being a right angle.  More specifically, Huang Fig. 4 illustrates an angle that is substantially greater than or less than a right angle.  However, Huang teaches that the angle may be varied to include right angles or angles greater than or less than right angles ([0019], [0022] respectively).
One of ordinary skill in the art at the time of filing could have varied the angle formed by the first portion and the second portion of the first gate electrode form a right angle based on Huang’s teachings of different angles.  Doing so would arrive at the claimed angle.  One or ordinary skill in the art would have had predictable results because the claimed angle is a variation encompassed within Huang’s teachings.  The motivation to do so would be to have a compact device with improved gate control ([0027]).
Regarding claim 12, Huang discloses a semiconductor device (Fig. 4), wherein the first portion and the second portion of the first gate electrode form a first intersection-shaped structure in a top view, and the third portion and the fourth portion of the second gate electrode form a second intersection-shaped structure in the top view, and wherein the first intersection-shaped structure and the second intersection-shaped structure are mirror images across a central line of the active region.
Huang fails to illustrate in Fig. 4 the first intersection-shaped structure and the second intersection shaped structure being T-shaped.  More specifically, Huang Fig. 4 illustrates an intersection-shaped structure that is angled substantially greater than or less than T-shaped.  However, Huang teaches that the angle may be varied to include right angles or angles greater than or less than right angles ([0019], [0022] respectively).
One of ordinary skill in the art at the time of filing could have varied the angle of the intersection-shaped structure to be a right angle based on Huang’s teachings of different angles.  Doing so would arrive at the claimed T-shaped structures.  One or ordinary skill in the art would have had predictable results because the claimed T-shaped structures are a variation encompassed within Huang’s teachings.  The motivation to do so would be to have a compact device with improved gate control ([0027]).
Claims 8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1 or 9 above, and further in view of Jeon (US 20200168611 A1).
Regarding claim 8, Huang discloses a semiconductor device (Fig. 4), further comprising: a bit line structure (“bit line” [0003]), wherein the bit line structure is electrically connected to the semiconductor device ([0003]).
Huang fails to teach the bit line structure disposed over the semiconductor substrate, wherein the bit line structure is electrically connected to the second source/drain region.  More specifically, Huang is silent with respect to the configuration of the bit line structure.
Jeon discloses a semiconductor device in the same field of endeavor (Fig. 5), further comprising: a bit line structure (BL) disposed over the semiconductor substrate (101), wherein the bit line structure is electrically connected to the second source/drain region (SD between 110B and 110C).
The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Huang’s bit line structure and Jeon’s bit line structure configuration. 
Regarding claim 14, Huang discloses a semiconductor device (Fig. 4) with first and second gate electrodes, disposed in the semiconductor substrate and over the isolation structure, the first portion of the first gate electrode and the third portion of the second gate electrode are parallel to each other, and with first and third source/drain regions.
Huang fails to expressly illustrate a third gate electrode and a fourth gate electrode disposed in the semiconductor substrate and over the isolation structure, wherein the third gate electrode, the fourth gate electrode, the first portion of the first gate electrode and the third portion of the second gate electrode are parallel to each other, and wherein the first source/drain region is between the third gate electrode and the first gate electrode, and the third source/drain region is between the fourth gate electrode and the 
Jeon discloses a semiconductor device in the same field of endeavor (Fig. 4) comprising an array (MCA) comprised of a plurality of active regions (A1) accessed by gate electrodes (110A, 110B, 110C, 110D).  Jeon further discloses a third gate electrode (110A) and a fourth gate electrode (110D) disposed in the semiconductor substrate and over the isolation structure (ISO), wherein the third gate electrode, the fourth gate electrode, the first portion of the first gate electrode (110B) and the third portion of the second gate electrode (110C) are parallel to each other, and wherein the first source/drain region (portion of A1 between 11B and 110A) is between the third gate electrode and the first gate electrode, and the third source/drain region (portion of A1 between 110C and 110D) is between the fourth gate electrode and the second gate electrode.
The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Huang’s semiconductor device and Jeon’s third and fourth gate electrodes. One of ordinary skill in the art could have combined the semiconductor device of Huang with Jeon’s third and fourth gate electrodes in the same way taught by Jeon, and in combination, each element merely performs the same function as it does separately. For example, Huang’s first and second gate electrodes may function as buried gate structures (Huang, [0006]). Similarly Jeon’s third and fourth gate electrodes may function as buried gate structures (Jeon [0056]).  One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this 
Regarding claim 15, Huang in view of Jeon discloses a semiconductor device (Huang, Fig. 4), wherein the second portion of the first gate electrode is closer to the third gate electrode than the first portion of the first gate electrode, and the fourth portion of the second gate electrode is closer to the fourth gate electrode than the third portion of the second gate electrode.
Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 4, 7 is the inclusion of the limitation wherein the first source/drain region surrounds three sides of the second portion of the first gate electrode (claim 4); wherein the fourth portion of the second gate electrode is within the active region, and the third source/drain region surrounds three sides of the fourth portion of the second gate electrode (claim 7).  Prior art of record .
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 7-8) that Jeon does not teach, suggest, or render obvious at least, for example, the feature of “wherein the first gate electrode has a first portion extending across the active region and a second portion extending into the first source/drain region from the first sidewall of the first gate electrode, wherein the second portion does not extend into the second source/drain region from the second sidewall of the first gate electrode” recited in claim 1.  Applicant makes similar arguments for claim 9 with respect to the first and second gate electrode portion configuration.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817